Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the opinion of the court.
What was prescribed by the' royal order cited, with respect to the particular referred to by appellant, was that applications for transfers, presented by verbal mandataries, were to be ratified by the parties interested within the year ■allowed for transfers, and as the period within which the ratification should have been made was largely exceeded, and the transfer had been effected of the mortgage at the request of Angel Fernández, as verbal mandatary of the creditor, José Ramón Tibot, there is no means of effecting the ratification applied for by the latter.
Nor is Royal Order of November 28, 1894, which has also been cited, applicable to the case.
The decision of the registrar of this city is affirmed, and the documents presented are ordered to be returned to him, together with a copy of the present decision, for his information and that due effect may be given thereto.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.